Title: General Orders, 12 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Friday February 12th 1779.
Parole Attleborough—C. Signs Virginia Wilton


In reinlisting men for the war agreeable to the order of the 7th instant it is particular[l]y recommended to the officers care fully to consult the Muster-Rolls of their respective regiments.
This will be absolutely necessary to avoid being deceived and giving the bounties to some men who are already engaged for that period.
In the settlement of recruiting accounts the Muster-Rolls will be made the standard, and no money will be allowed for any men who shall be found to have imposed themselves.

At a General Court-Martial of the Virginia line, Middle-Brook February 4th 1779. Major Massie President, Lieutenant William Jenkins of the 14th Virginia regiment was tried.
1stly—”For embezzling the property of the public and the soldiers whilst on command at the hospital last winter.”
2ndly—”For procuring false orders from soldiers on the regimental Pay-Masters” &
3rdly—”For disobedience of orders”—found guilty of the 1st and 3rd charges & sentenced to be dismissed the service.
The Commander in Chief confirms the sentence of the Court and orders it to take place immediately.
